Citation Nr: 0004832	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  99-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spines.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jacqueline Marie Ivey, Associate Counsel


INTRODUCTION

The appellant had active duty from July 1969 to June 1971 and 
from December 1990 to April 1992.  He also had several 
periods of active and inactive duty service with the Army 
Reserves.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  


REMAND

The RO has denied entitlement to service connection for 
various disorders including degenerative joint disease of the 
cervical and lumbar spine, hearing loss, and for a left foot 
disorder, including residuals of a fracture and cellulitis.  
Those issues were identified by the appellant as issues on 
appeal during a hearing held at the RO in June 1998.  
However, the only issue that has been properly developed for 
appellate review is entitlement to service connection for 
degenerative joint disease of the cervical and lumbar spine.  
The RO should seek clarification from the veteran as to which 
issues he wishes to pursue on appeal

It is further observed that in the appellant's VA Form 9 
(Appeal to Board of Veterans' Appeals) dated in January 1999, 
he requested a personal hearing before a member of the Board 
at a local VA office.  Such hearing was not scheduled based 
on a subsequent statement submitted by the veteran indicating 
his desire to have a hearing before a Regional Office Hearing 
Officer.  A hearing before a Hearing Officer was scheduled in 
June 1999, but the veteran failed to report and the claims 
folder was subsequently sent to the Board.

In February 2000, while the claim was awaiting appellate 
review by the Board, the veteran through his accredited 
representative submitted a statement requesting that the 
claims folder be returned to the RO in order for him to 
appear at a hearing before a member of the Board.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following actions:

1.  The RO should first request the 
veteran to clarify which issues he wishes 
to pursue on appeal.  The RO should then 
proceed to develop any issue that has not 
been properly covered by a Statement of 
the Case or adequately developed for 
appellate review.

2.  Thereafter, RO should schedule the 
veteran for a hearing to be conducted by 
a member of the Board traveling to the 
RO.  The RO should then notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.

Subsequently, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



